DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introduction
The following is a final Office Action in response to Applicant’s amended RCE submission filed on 6/7/2022. Currently claims 13-32 are pending and claims 13, 23, and 28 are independent.  Claims 13, 15, 17, 23, 25, 27, 28, 30, and 32 have been amended from the previous claim set dated 8/6/2021.  No new claims have been added or cancelled.  


Response to Amendments
Applicant’s amendments are acknowledged and necessitated the new grounds of rejection in this Office Action.  The 35 USC § 112(b) and 35 USC § 112(a) rejections from the previous office action are withdrawn in light of the amendments and arguments provided by the applicant.  



Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea), specifically an abstract idea, without significantly more.  With respect to claims 13-32, following the Supreme Court’s framework set forth in Alice and Mayo and the 2019 Revised Patent Subject Matter Eligibility Guidance, the inquiry for patent eligibility follows two steps: Step 1: Does the claimed invention fall within one of the four statutory categories of invention? Step 2A (Prong 1): Is the claim “directed to” an abstract idea?  Step 2A (Prong 2): Is the claim integrated into a practical application? Step 2B: Does the claim recite additional elements that amount to “significantly more” than the abstract idea?
In accordance with these steps, the Examiner finds the following:
Step 1: Claim 13 and its dependent claims (claims 14-22) are directed to a statutory category, namely a system/machine.  Claim 23 and its dependent claims (claims 24-27) are directed to a statutory category, namely a method.  Claim 28 and its dependent claims (claims 29-32) are directed to a statutory category, namely an article of manufacture.  
Step 2A (Prong 1): Claims 13, 23, and 28, which are substantially similar claims to one another, are directed to the abstract idea of “Certain methods of organizing human activity”, or more particularly, “Concepts relating managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (See MPEP 2106).”  In this application that refers to using a computer system to manage and analyze the operations of a generic enterprise.  To clarify this further, the Applicant’s disclosed invention is a conceptual system meant to perform the same function that business executive or manager might perform.  The abstract elements of claims 13, 23, and 28, recite in part “Monitor statuses…Task employees…Determine employee…Capture image…Manage enterprise…Guide employee to list…”.  Dependent claims 14-17, 24-27, and 29-32, which are substantially similar claims to one another, add to the abstract idea the following limitations which recite in part “Provide advice…Share data…Exchange information…Communicate with employees…”.   Dependent claims 18-22 add to the abstract idea the following limitations which recite in part “Configured to present…”.  All of these additional limitations, however, only serve to further limit the abstract idea, and hence are nonetheless directed towards fundamentally the same abstract idea as independent claims 13, 23, and 28. 
Step 2A (Prong 2):  Independent claims 13, 23, and 28, which are substantially similar claims to one another, do not contain additional elements that effectively integrate the exception into a practical application of the exception.  These claims do include the limitation that recites in part “Server…Database…Computer program…User device…Software…Kiosk…User interface…” which limits the claims to a networked/computer based environment, but this is insufficient with respect to a practical application (See MPEP 2106.05(f)).  These claims also include the additional element which recites in part “Sensor…switch…pump...” however this again fails to integrate the abstract idea into a practical application because it merely limits the claimed invention to a generic field of use of an industrial location (See MPEP 2106.05 (h)).    
Dependent claims 16, 17, 26, 27, and 31, 32 add the additional elements which recites in part “Supplier device…Kiosk…” which again limits the claims to a networked/computer based environment, but this is insufficient with respect to a practical application (See MPEP 2106.05(f)).  
  Additionally, dependent claims 14, 15, 18-22, 24, 25, 29, and 30 do not include any additional elements to conduct a further Step 2A (Prong 2) analysis.
Step 2B: Independent claims 13, 23, and 28, which are substantially similar claims to one another, include additional elements, when considered both individually and as an ordered combination, which are insufficient to amount to significantly more than the judicial exception.  The additional elements of these claims recite in part “Server…Database…Computer program…User device…Software…Kiosk…User interface…”.  These items are not significantly more because these are merely the software and/or hardware components used to implement the abstract idea (manage and analyze the operations of a generic enterprise) on a general purpose computer (See MPEP 2106.05(f)).  This is exemplified in the Applicant’s specification in [0723] – “All or a portion of the devices and subsystems of the illustrative embodiments can be conveniently implemented using one or more general purpose computer systems.”  These claims also include the additional element which recites in part “Sensor…switch…pump...” however this again is not significantly more than the abstract idea because merely limits the claimed invention to a generic field of use of an industrial location (See MPEP 2106.05 (h)).
Dependent claims 16, 17, 26, 27, and 31, 32 include additional elements, when considered both individually and as an ordered combination and in view of their respective independent claims, which are insufficient to amount to significantly more than the judicial exception.  Specifically, dependent claims 16, 17, 26, 27, and 31, 32  include the additional elements which recite in part “Supplier device…Kiosk…”  These items are not significantly more because these are, again, merely the software and/or hardware components used to implement the abstract idea (manage and analyze the operations of a generic enterprise) on a general purpose computer (See MPEP 2106.05(f)).  
Additionally, dependent claims 14, 15, 18-22, 24, 25, 29, and 30 do not include any additional elements to conduct a further 2B analysis.
Accordingly, whether taken individually or as an ordered combination claims 13-32 are rejected under 35 USC § 101 because the claimed invention is directed to a judicial exception, an abstract idea, without significantly more.	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-32 are rejected under 35 U.S.C. 103 as being unpatentable over Chait (2014/0222521) in view of Boulila (2013/0227382) further in view of Barker et al. (USPGPUB 2014/0108507)
Regarding claims 13, 23, and 28, Chait discloses a system for integrated management of animate and inanimate objects of an enterprise (Chait ¶ABS - Techniques for intelligently monitoring and verifying compliance in a distributed work environment. Sensors are configured to collect various data, including human behavioral data, related to the distributed work environment), the system comprising: a cloud-based server having a database and a website, and configured for running computer programs thereon (Chait Fig. 1); a user device including a smartphone, tablet, and/or personal computer running an application or software including a user interface and configured to connect to the database and function as a data entry and display device (Chait ¶82 - In some embodiments, results of the analysis by server 202 may be displayed on a device 226, which may be a mobile device operated by the user 224); and automated devices including a sensor, electronic switch, pump, and/or a hydroponic dosing device connected to the database and configured to collect and transmit data or to react to received commands (Chait Fig. 1 – 110), wherein the server is configured to: monitor statuses of the animate and inanimate objects of the enterprise, as well as external conditions and actors that affect the enterprise (Chait ¶64 - The server 102 may be configured to recognize data collected from different sensors, and analyze the different types of data using the appropriate standards applied by the rules engine 104. As such, in some embodiments, the system 100 may be able to monitor and analyze end-to-end performance in a workflow chain consisting of different entities operating in different industries, possibly with entirely different set of rules and regulations), task employees and/or the animate and inanimate objects of the enterprise based on analysis of the statuses (Chait ¶104 - Additionally, or alternatively, the system may, in block 410, issue one or more remediation instructions based on the analysis of the collected data. In some embodiments, the remediation instructions may be related to adjusting or modifying human tasks and/or machine operations, to better comply with the standards, though embodiments are not limited in this regard).
Chait lacks manage the enterprise including the employees and/or the animate and inanimate objects using a structure of a novel following rules of grammar, with business operations of the enterprise presented as a story of the novel.
Boulila, from the same field of endeavor, teaches manage the enterprise including the employees and/or the animate and inanimate objects using a structure of a novel following rules of grammar, with business operations of the enterprise presented as a story of the novel (Boulila ¶4 - It is one idea of the present invention to use storytelling as a systematic tool to elicit, extract, and document requirements… he framework uses techniques developed based on the combination of natural English language processing and English literature of storytelling elements and knowledge transformation mechanisms).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the enterprise management methodology/system of Chait by including the requirement establishment techniques of Boulila because Boulila discloses “Story telling is a logical process that users intuitively understand since it is closely related to how people ordinarily learn and communicate. Relating a story to what a user needs is an improvement to the information gathering process since it does not artificially constrain the user in what he wants to communicate (Boulila ¶28)”.   Additionally, Chait further details that “In some embodiments, the rules database 326 may comprise company specifications, which may represent company specific protocols and/or rules established by specific companies participating in the distributed work environment (Chait ¶99)” so it would be obvious to consider including the additional requirement establishment techniques that Boulila discloses because it would more clearly and easily establish these specific protocols and/or rules.  
Chait further lacks a kiosk coupled to the cloud-based server and configured to build a facial model of a first person that interacts with the Kiosk and send the facial model of the first person to the server; generating an activity list for an employee and wherein the Kiosk is configured to capture an image of a second person and transmit the image to the server, wherein the server is configured to determine whether the second person is the employee based upon the image and the facial model, wherein the system is configured to: perform a first process when the second person is the employee including guiding the employee to the activity list, and perform a second process that is different from the first process when the second person is not the employee, and wherein the user device is configured to present the activity list to the employee via the user interface.
Barker, from the same field of endeavor, teaches a kiosk coupled to the cloud-based server (Barker ¶122 - Embodiments described herein may provide a tablet computer or device that may be used as a foundation of an enterprise system that enables significantly improved utilization of hardware/software/support resources within an enterprise by providing an innovative enclosure that enables the use of the tablet computer as a base station (e.g. kiosk)) and configured to build a facial model of a first person that interacts with the Kiosk and send the facial model of the first person to the server (Barker ¶177 - The system may incorporate a biometric identification apparatus such as a fingerprinting device or a facial scanning device to enable the collection of identification information from each employee); generating an activity list for an employee (Barker ¶54 - FIG. 3c illustrates a screen shot diagram illustrating representative features of the computer program such as a task list, according to possible implementations of embodiments) and wherein the Kiosk is configured to capture an image of a second person and transmit the image to the server, wherein the server is configured to determine whether the second person is the employee based upon the image and the facial model (Barker ¶177 - The system may incorporate a biometric identification apparatus such as a fingerprinting device or a facial scanning device to enable the collection of identification information from each employee, which the time clock application (16) may look up from an identification log, so as to confirm the identity of the personnel seeking to clock in using the time clock application (16) before logging the information for the employee.  The photo or biometric identification may be used to verify the identification information provided by the employee, or may be the identification information), wherein the system is configured to: perform a first process when the second person is the employee including guiding the employee to the activity list (Barker ¶53 - FIG. 3b illustrates a screen shot diagram illustrating representative features of the computer program such as a photo display, punch in, and tasks, according to possible implementations of embodiments), and perform a second process that is different from the first process when the second person is not the employee, and wherein the user device is configured to present the activity list to the employee via the user interface (Barker ¶54 - FIG. 3c illustrates a screen shot diagram illustrating representative features of the computer program such as a task list, according to possible implementations of embodiments). 
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the enterprise management methodology/system of Chait by including the workforce management techniques of Barker because Barker discloses “A computer system is provided for improved workforce management (Barker ¶ABS)”.   Additionally, Chait further details that “One embodiment is directed to a system configured to monitor, manage, and instrument compliance in a distributed work environment (Chait ¶5)” so it would be obvious to consider including the additional workforce management techniques that Barker discloses because it would improve the management systems disclosed within Chait.
Regarding claims 14, 24, and 29, Chait in view of Boulila further in view of Barker discloses the server is configured to employ cognitive reasoning to provide the enterprise with advice on managing the business operations (Chait ¶119 - Regardless of the exact nature of prediction performed in block 508, any suitable machine learning algorithm may be used, whether supervised with actual measurements of the parameter status, or unsupervised with only data collected from sensors external to the parameter status, to estimate predictions of a future parameter status of the system. Such predictions may be used, for example, to determine potential non-compliance in the future, which may enable a proactive protocol in which potential problems are mitigated before they propagate to other parts of the distributed work chain).
Regarding claims 15, 25, and 30, Chait in view of Boulila further in view of Barker discloses a plurality of the enterprises acting communally (Chait ¶64 - the system 100 may be able to monitor and analyze end-to-end performance in a workflow chain consisting of different entities operating in different industries) by sharing data that is aggregated for data mining and/or decision analysis (Chait ¶66 - In some embodiments, the system 100 may implement the rules engine 104 configured to aggregate and analyze the different types of collected data and determine an appropriate course of action).
Regarding claims 16, 26, and 31, Chait in view of Boulila further in view of Barker discloses a supplier device configured to log into the website and exchange information with the enterprise, including order, delivery, and/or invoice information, thereby creating an online order management process for suppliers (Chait ¶270 - In some embodiments, the IBMS Platform may provide support for capturing Observations from 3rd Party Systems and Devices through a Web Services interface. 3rd Party Sensors can register with the IBMS Platform to obtain a Sensor-Id, and required security certificates using which they can post Observations into the System.  Other 3rd Party applications which collect data of interest to the system--for example bills of lading for trucks--may make Web Services call to the IBMS Platform to post the Observation.  An example Usage scenario for such Applications may include Mobile Logistics Application (Sensor), which periodically transmits Temperature and Location information (Observation) of Trucks carrying delivery (Touchpoint)).
Regarding claim 18, Chait in view of Boulila further in view of Barker discloses a system for integrated management of animate and inanimate objects of an enterprise (Chait ¶ABS - Techniques for intelligently monitoring and verifying compliance in a distributed work environment. Sensors are configured to collect various data, including human behavioral data, related to the distributed work environment).
Boulila further teaches the server is configured to present the employees as characters of the novel, and present a task of an employee as an action of the novel (Boulila ¶46).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the enterprise management methodology/system of Chait by including the requirement establishment techniques of Boulila because Boulila discloses “Story telling is a logical process that users intuitively understand since it is closely related to how people ordinarily learn and communicate. Relating a story to what a user needs is an improvement to the information gathering process since it does not artificially constrain the user in what he wants to communicate (Boulila ¶28)”.   Additionally, Chait further details that “In some embodiments, the rules database 326 may comprise company specifications, which may represent company specific protocols and/or rules established by specific companies participating in the distributed work environment (Chait ¶99)” so it would be obvious to consider including the additional requirement establishment techniques that Boulila discloses because it would more clearly and easily establish these specific protocols and/or rules.
Regarding claim 19, Chait in view of Boulila further in view of Barker discloses a system for integrated management of animate and inanimate objects of an enterprise (Chait ¶ABS - Techniques for intelligently monitoring and verifying compliance in a distributed work environment. Sensors are configured to collect various data, including human behavioral data, related to the distributed work environment).
Boulila further teaches the server is configured to present a goal of the enterprise a plot of the novel (Boulila ¶46).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the enterprise management methodology/system of Chait by including the requirement establishment techniques of Boulila because Boulila discloses “Story telling is a logical process that users intuitively understand since it is closely related to how people ordinarily learn and communicate. Relating a story to what a user needs is an improvement to the information gathering process since it does not artificially constrain the user in what he wants to communicate (Boulila ¶28)”.   Additionally, Chait further details that “In some embodiments, the rules database 326 may comprise company specifications, which may represent company specific protocols and/or rules established by specific companies participating in the distributed work environment (Chait ¶99)” so it would be obvious to consider including the additional requirement establishment techniques that Boulila discloses because it would more clearly and easily establish these specific protocols and/or rules.
Regarding claim 20, Chait in view of Boulila further in view of Barker discloses a system for integrated management of animate and inanimate objects of an enterprise (Chait ¶ABS - Techniques for intelligently monitoring and verifying compliance in a distributed work environment. Sensors are configured to collect various data, including human behavioral data, related to the distributed work environment).
Boulila further teaches the server is configured to present an environment managed by the enterprise as a setting of the novel (Boulila ¶46).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the enterprise management methodology/system of Chait by including the requirement establishment techniques of Boulila because Boulila discloses “Story telling is a logical process that users intuitively understand since it is closely related to how people ordinarily learn and communicate. Relating a story to what a user needs is an improvement to the information gathering process since it does not artificially constrain the user in what he wants to communicate (Boulila ¶28)”.   Additionally, Chait further details that “In some embodiments, the rules database 326 may comprise company specifications, which may represent company specific protocols and/or rules established by specific companies participating in the distributed work environment (Chait ¶99)” so it would be obvious to consider including the additional requirement establishment techniques that Boulila discloses because it would more clearly and easily establish these specific protocols and/or rules.
Regarding claim 21, Chait in view of Boulila further in view of Barker discloses a system for integrated management of animate and inanimate objects of an enterprise (Chait ¶ABS - Techniques for intelligently monitoring and verifying compliance in a distributed work environment. Sensors are configured to collect various data, including human behavioral data, related to the distributed work environment).
Boulila further teaches the server is configured to present a discrete business operation with the environment as a scene of the novel (Boulila ¶46).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the enterprise management methodology/system of Chait by including the requirement establishment techniques of Boulila because Boulila discloses “Story telling is a logical process that users intuitively understand since it is closely related to how people ordinarily learn and communicate. Relating a story to what a user needs is an improvement to the information gathering process since it does not artificially constrain the user in what he wants to communicate (Boulila ¶28)”.   Additionally, Chait further details that “In some embodiments, the rules database 326 may comprise company specifications, which may represent company specific protocols and/or rules established by specific companies participating in the distributed work environment (Chait ¶99)” so it would be obvious to consider including the additional requirement establishment techniques that Boulila discloses because it would more clearly and easily establish these specific protocols and/or rules.
Regarding claim 22, Chait in view of Boulila further in view of Barker discloses a system for integrated management of animate and inanimate objects of an enterprise (Chait ¶ABS - Techniques for intelligently monitoring and verifying compliance in a distributed work environment. Sensors are configured to collect various data, including human behavioral data, related to the distributed work environment).
Boulila further teaches the server is configured to present automated processes as plot devices of the novel  (Boulila ¶46).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the enterprise management methodology/system of Chait by including the requirement establishment techniques of Boulila because Boulila discloses “Story telling is a logical process that users intuitively understand since it is closely related to how people ordinarily learn and communicate. Relating a story to what a user needs is an improvement to the information gathering process since it does not artificially constrain the user in what he wants to communicate (Boulila ¶28)”.   Additionally, Chait further details that “In some embodiments, the rules database 326 may comprise company specifications, which may represent company specific protocols and/or rules established by specific companies participating in the distributed work environment (Chait ¶99)” so it would be obvious to consider including the additional requirement establishment techniques that Boulila discloses because it would more clearly and easily establish these specific protocols and/or rules.

Regarding claims 17, 27, and 32, Chait in view of Boulila further in view of Barker discloses a system for integrated management of animate and inanimate objects of an enterprise (Chait ¶ABS - Techniques for intelligently monitoring and verifying compliance in a distributed work environment. Sensors are configured to collect various data, including human behavioral data, related to the distributed work environment).
Barker further teaches a kiosk coupled to the cloud-based server and configured to communicate with the employees of the enterprise, a customer of the enterprise, and/or people that interact with the enterprise (Barker ¶ABS– A computer system is provided for improved workforce management including: (A) one or more base stations including a base unit, an enclosure for a tablet computer, the enclosure being connectable to the base unit, the tablet computer including one or more utilities; and (B) a server computer linked to the one or more base stations; the server computer including a server application; wherein the base stations are configured to function both as a (i) multi-user workforce management base station, which may be a stationary base station (whether mounted on a wall or laid on a table for example) and (ii) a mobile device, detachable from the base station, that may be used for one or more enterprise defined operations, and access one or more workforce management utilities, implemented), using facial recognition, natural language processing, and/or data input and display mechanisms (Barker ¶177 - The system may incorporate a biometric identification apparatus such as a fingerprinting device or a facial scanning device to enable the collection of identification information from each employee), including publicizing information about the enterprise, including products and/or services of the enterprise, and including marketing third-party products and services (Barker ¶191 - Retail employees may use the embodiments described herein to obtain information about specific products for the purposes of training or to assist in selling. The embodiments described herein may be equipped with a barcode scanner that can be used to scan product labels for reference purposes. The embodiments described herein may present a wide variety of product information, including price, inventory information, features and benefits, location in a facility or warehouse, or other general information).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the enterprise management methodology/system of Chait by including the workforce management techniques of Barker because Barker discloses “A computer system is provided for improved workforce management (Barker ¶ABS)”.   Additionally, Chait further details that “One embodiment is directed to a system configured to monitor, manage, and instrument compliance in a distributed work environment (Chait ¶5)” so it would be obvious to consider including the additional workforce management techniques that Barker discloses because it would improve the management systems disclosed within Chait.



Response to Arguments
Applicant's arguments filed 6/7/2022 have been fully considered but they are not persuasive and/or are moot in light of the new rejections addressed above.
Regarding the arguments related to the 112 rejections, as addressed above, the rejections are withdrawn in light of the amendments and the applicants arguments.   
Regarding the arguments related to the 35 USC § 101 rejections, as addressed above according to the 2019 USPTO guidance for 35 USC § 101 rejections, the Examiner maintains that the claimed invention is an abstract idea, without significantly more, and not integrated into a practical application.    
Regarding the 35 USC § 103 rejections from the previous Office Action, Applicant amended the independent claims to further limit the claims with respect using a kiosk for facial recognition activities.  In light of this amendment, Examiner agrees that the original references did not clearly cite to this, however the amendment necessitated further consideration.  As a result of this further consideration, the prior art of record was found to teach these limitations and is now cited (Barker as discussed above).  Further, applicant argues that Barker does not disclose a kiosk connected to a server.  Examiner finds this unpersuasive because Figs. 1A and 1B are interpreted as disclosing such.  Additionally, Examiner interprets Barker as correctly identifying employees and assigning tasks according to each identified employee.  This interpretation reads on the additional claim limitations.  As such, Applicant’s arguments (with respect to the independent claims and their respective dependent claims) are unpersuasive.  

	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Koester whose telephone number is (313)446-4837. The examiner can normally be reached Monday thru Friday 8:00AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R KOESTER/Examiner, Art Unit 3624                                                                                                                                                                                                        

/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624